DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 9/30/2021.
In this amendment, Applicant amends claims 1-8 ad 24-30.
Claims 1-30 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 14-17, filed 9/30/2021, with respect to the rejection of claim under 35 U.S.C. 102 but they are not persuasive.
On pages 14-16, Applicant discussed the rejection of the independent claims.  Applicant argues that Li does not disclose the limitations regarding allocating transmission power to the master cell group and the secondary cell group.  Applicant recites portions of paragraphs 0197-0201 and discusses Figure 10 on page 15.  Applicant then characterizes the Li reference by suggesting that it “at most discusses allocating power to a higher priority transmission when that transmission is overlapped with a lower priority transmission”.  Applicant further argues that Li does not teach allocating power between scheduled transmissions of the MCG and SCG.  
Examiner respectfully disagrees.  First, Figure 10 and paragraphs 0197-0202 clearly show that the power for the MCG is allocated based on the power for the SCG.  For example, consider the power in SCG TTI j+5.  The power allocated to the MCG is adjusted lower based in part on the power allocated to the SCG transmissions.  Further, the MCG and SCG are cell 
On pages 16-17, Applicant discusses the rejection of claims 4 and 26.  In particular, Applicant argues that Li makes no specific mention of a total scheduled transmission power.  Examiner respectfully disagrees.  As indicated in Figures 9 and 10, Li discloses a scheduled power for the MCG (for example, the power at the start of MCG TTI 1 based on DCI_1).  At times, this power is the same as the reserved power.  In other cases, the actual reserved power is adjusted from the originally scheduled power (such as in SCG TTI j+5).  If the scheduled MCG power is less than or equal to the difference between the total available power and the SCG minimum reserved transmission power, the MCG reserved power remains at the MCG scheduled power (SCG TTI j+3, for example).  
Applicant argues that claims 2, 3, 8-10, 12, 21, and 25 are allowable for reasons similar to those argued earlier by the Applicant.  For reasons stated above herein, Examiner respectfully disagrees.  

Examiner has fully considered Applicant's arguments, see pages 17-18, filed 9/30/2021, with respect to the rejection of claim under 35 U.S.C. 103 but they are not persuasive.
Applicant argues that claims 5-7, 11, 22, 23, 27, and 28 are allowable for reasons similar to those argued earlier by the Applicant.  For reasons stated above herein, Examiner respectfully disagrees.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 12, 21, 24-26, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0205085 to Li et al.

Regarding claim 1:
Li discloses a method for wireless communication at a user equipment (UE), comprising:
identifying that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
determining a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198 and Figures 9 and 10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
determining a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe an example where the power reserved for the MCG is determined based on the SCG reserved transmission power);
allocating the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which show examples of allocating a power for a master cell group based at least in part on the reserved transmission power for the SCG and a channel type priority);
allocating the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
communicating with the master cell group and with the secondary cell group in accordance with the power allocations (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).

Regarding claim 24:
Li discloses an apparatus for wireless communication at a user equipment (UE), comprising:
a processor (see processor 118 of Figure 12B; see also paragraph 0237),
memory coupled with the processor (see memories 130 and 132, for example; see also paragraph 0237); and
instructions stored in the memory and executable by the processor to cause the apparatus to (see paragraph 0237):
identify that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
determine a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198 and Figures 9 and 10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
determine a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe an example where the power reserved for the MCG is determined based on the SCG reserved transmission power);
allocate the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which show examples of allocating a power for a ;
allocate the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
communicate with the master cell group and with the secondary cell group in accordance with the power allocations (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).

Regarding claim 29:
Li discloses an apparatus for wireless communication at a user equipment (UE), comprising:
means for identifying that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
means for determining a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198 and Figures 9 and 10, for example, which ;
means for determining a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe an example where the power reserved for the MCG is determined based on the SCG reserved transmission power);
means for allocating the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which show examples of allocating a power for a master cell group based at least in part on the reserved transmission power for the SCG; paragraphs 0198-0202 describe an example where the power for the MCG is allocated based on the SCG reserved transmission power);
means for allocating the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
means for communicating with the master cell group and with the secondary cell group in accordance with the power allocations  (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).

30:
Li discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:
identify that the UE is operating in dual connectivity with a master cell group and a secondary cell group (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal is dually connected to an MCG and an SCG);
determine a secondary cell group reserved transmission power for allocation across component carriers of the secondary cell group during a transmission occasion based at least in part on a secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198 and Figures 9 and 10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
determine a master cell group reserved transmission power for allocation across component carriers of the master cell group during the transmission occasion based at least in part on the secondary cell group reserved transmission power (paragraphs 0198-0202 describe an example where the power reserved for the MCG is determined based on the SCG reserved transmission power);
allocate the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion (see Figures 9 and 10 and paragraphs 0197-0202, for example, which show examples of allocating a power for a ;
allocate the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion (see Figures 9 and 10 paragraphs 0197-0202, for example, which also indicate the transmission for the SCG is allocated according to this procedure); and
communicate with the master cell group and with the secondary cell group in accordance with the power allocations (disclosed throughout; see Figures 9 and 10 and paragraphs 0197-0202, which indicate that the terminal communicates with the MCG and SCG according to the power allocations).

Regarding claim 2:
Li discloses the limitation that determining the master cell group reserved transmission power is based at least in part on a channel type priority that comprises at least one of a non-ultra-reliable low-latency communication with the master cell group, an ultra-reliable low-latency communication with the secondary cell group, or an ultra-reliable low-latency communication with the master cell group (disclosed throughout; see paragraphs 0197-0202, which describe at least two channel types (URLLC and eMBB) of different priorities that can be associated with either or both of the MCG or SCG).



Regarding claims 3 and 25:
Li discloses the limitations of identifying the secondary cell group minimum reserved transmission power for the transmissions from the UE to the secondary cell group during the transmission occasion (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal identifies the “guaranteed minimum power” for the SCG).

Regarding claims 4 and 26:
Li discloses the limitations that determining the master cell group reserved transmission power comprises:
determining that a master cell group total scheduled transmission power is less than or equal to a difference between a total available transmission power and the secondary cell group minimum reserved transmission power (see Figures 9 and 10, for example; the total available power is the “UE Max Power” labelled on the right of these figures; in both examples, the scheduled transmission power for the MCG is less than the difference between this total available power and the SCG guaranteed minimum power); and
setting the master cell group reserved transmission power equal to the master cell group total scheduled transmission power based at least in part on the master cell group total scheduled transmission power being less than or equal to the difference (see Figures 9 and 10, for example; since the scheduled MCG power is less than the difference of the max power and the SCG guaranteed minimum power, the MCG allocated power is not dynamically adjusted and remains the same as the scheduled power).


Regarding claim 8:
Li discloses the limitation of identifying a master cell group minimum reserved transmission power for transmissions from the UE to the master cell group during the transmission occasion (disclosed throughout; see paragraph 0198, for example, which indicates that the terminal identifies the “guaranteed minimum power” for the MCG).

Regarding claim 9:
Li discloses the limitation that allocating the master cell group reserved transmission power between scheduled transmissions to the master cell group during the transmission occasion comprises: allocating the master cell group reserved transmission power between scheduled transmissions to the master cell group based at least in part on a priority of the scheduled transmissions (disclosed throughout; see paragraphs 0198-0202, for example, which indicates that the power is allocated for scheduled transmissions to the MCG based at least in part on the priority of the transmissions (i.e. whether the transmissions are URLLC or eMBB)).

Regarding claim 10:
Li discloses the limitation that allocating the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group during the transmission occasion comprises: allocating the secondary cell group reserved transmission power between scheduled transmissions to the secondary cell group based at least in part on a priority of the scheduled transmissions (disclosed throughout; see paragraphs 0198-0202, for 

Regarding claim 12:
Li discloses the limitations of identifying the secondary cell group minimum reserved transmission power for transmissions from the UE to the secondary cell group during the transmission occasion (see paragraphs 0198-0202 and Figures 9-10, for example, which illustrate an example of determining a reserved secondary cell group reserved transmission power (the actual power allocated to the SCG) based in part on an SCG minimum reserved transmission power (the “guaranteed minimum power”));
determining a secondary cell group ultra-reliable low-latency communications total scheduled transmission power during the transmission occasion (see paragraphs 0198-0202 and Figures 9-10, for example; the transmission to the SCG in these examples is a URLLC transmission and thus the scheduled transmission power is a URLLC scheduled transmission power); and
determining that a master cell group total scheduled transmission power is less than or equal to a difference between a total available transmission power and the secondary cell group minimum reserved transmission power (see paragraphs 0198-0202 and Figures 9-10, for example; the power for the MCG transmissions is determined to be less than or equal to the difference between the total available power and the SCG minimum guaranteed power).



Regarding claim 21:
Li discloses the limitation of identifying that the UE is power-limited (disclosed throughout; see Figures 8-10 and paragraphs 0197-0202, for example, which disclose that the UE determines the maximum allowable transmission power (illustrated graphically in the figures); the UE is thus power limited to a transmission power in this range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0205085 to Li et al in view of R1-1900699 “Uplink Power Control for Supporting NR-NR Dual-Connectivity” by Panasonic.

Regarding claims 5 and 27:
Li discloses the limitations of parent claims 3 and 25 as indicated above.  Li is silent regarding the limitations of claims 5 and 27 that determining the master cell group reserved transmission power comprises:
determining that a master cell group total scheduled transmission power is greater than a difference between a total available transmission power and the secondary cell group minimum reserved transmission power;
determining that no transmission is scheduled to the secondary cell group during the transmission occasion; and
setting the master cell group reserved transmission power equal to the master cell group total scheduled transmission power based at least in part on the master cell group total scheduled transmission power being greater than the difference and a lack of scheduled transmissions to the secondary cell group during the transmission occasion.
However, Panasonic discloses a similar power control mechanism for dual connectivity.  In particular, Panasonic notes that in situations where one of the cell groups requires some of the other group’s minimum reserved transmission power, this power can be used when the power 

Regarding claims 6 and 28:
Li discloses the limitations of parent claims 3 and 25 as indicated above.  Li is silent regarding the limitations of claims 6 and 28 that determining the master cell group reserved transmission power comprises:
determining that a master cell group total scheduled transmission power is greater than a difference between a total available transmission power and the secondary cell group minimum reserved transmission power;
determining that at least one transmission is scheduled to the secondary cell group during the transmission occasion;
determining that a secondary cell group total scheduled transmission power is less than the secondary cell group minimum reserved transmission power; and
setting the master cell group reserved transmission power equal to a difference between the total available transmission power and the secondary cell group total scheduled transmission power.
However, Panasonic discloses a similar power control mechanism for dual connectivity.  In particular, Panasonic notes that in situations where one of the cell groups requires some of the other group’s minimum reserved transmission power, this power can be used when the power required by the other group is less than the minimum reserved power.  (See 2:17-18 of Panasonic, which states “If the transmission power of PCG is less than reserved power, SCG can use the power reserved for PCG. The same is applied for the transmission power of SCG and reserved power for PCG.”).  This is very similar to the case in claims 6 and 28.  When the master cell group’s total scheduled power is greater than the difference between the total available transmission power and the SCG minimum (reserved) transmission power, the MCG requires some of the SCG minimum received transmission power in order to transmit with the scheduled power.  As taught by Panasonic, in this situation, the MCG (PCG) power can be set to the scheduled amount (by using some of the minimum reserved power for the SCG).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li based on the teachings of Panasonic to perform the steps of claims 6 and 28 as explained above.  The rationale for doing so would have been to utilized unused power and thus not waste resources otherwise available to the UE.

Regarding claim 7:
Li discloses the limitations of parent claim 3 as indicated above.  Li is silent regarding the limitations of claim 5 that determining the master cell group reserved transmission power comprises:
determining that a master cell group total scheduled transmission power is greater than a difference between a total available transmission power and the secondary cell group minimum reserved transmission power;
determining that at least one transmission is scheduled to the secondary cell group during the transmission occasion;
determining that a secondary cell group total scheduled transmission power is greater than or equal to the secondary cell group minimum reserved transmission power; and
setting the master cell group reserved transmission power equal to a difference between the total available transmission power and the secondary cell group minimum reserved transmission power.
However, Panasonic discloses a similar power control mechanism for dual connectivity.  In particular, Panasonic notes that in situations where one of the cell groups requires some of the other group’s minimum reserved transmission power, this power can be used when the power required by the other group is less than the minimum reserved power.  (See 2:17-18 of Panasonic, which states “If the transmission power of PCG is less than reserved power, SCG can use the power reserved for PCG. The same is applied for the transmission power of SCG and reserved power for PCG.”).  This is very similar to the case in claim 7.  When the master cell group’s total scheduled power is greater than the difference between the total available .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0205085 to Li et al in view of U.S. Patent Application Publication 2019/0223115 to Chen et al.

Regarding claim 11:
Li discloses the limitations of parent claim 1 as indicated above.  Li also describes examples in Figures 8-10 in which the SCG transmissions are URLLC transmissions and the MCG transmissions are non-URLLC (eMBB) transmissions.  To the extent that Li does not explicitly disclose the limitations of claims 11 that the scheduled transmissions to the master cell group include ultra-reliable low-latency communications, and wherein the scheduled transmissions to the secondary cell group do not include ultra-reliable low-latency communications, this would have been obvious to one of ordinary skill in the art.  Consider .

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0205085 to Li et al in view of U.S. Patent Application Publication 2020/0163023 to Pelletier et al.

Regarding claim 22:
Li discloses the limitations of parent claim 1 as indicated above.  Li does not explicitly disclose the limitations of claim 22 of identifying that communications with the master cell group have a higher priority than communications with the secondary cell group.  However, this is known in the art.  Consider Pelletier, which discloses a method for controlling uplink power in wireless systems.  In Figure 3, Pelletier discloses that part of the power allocation scheme involves giving higher priority to communications with the MCG than those with the 

Regarding claim 23:
Li, modified, discloses the limitations of parent claim 22 as indicated above.  Li further discloses scaling down the power of a lower priority transmission as one means of dynamic power sharing for overlapping transmissions (see paragraph 0203, for example, which indicates that “if there is an overlapping in time and the total power exceeds the UE’s max allowable transmit power…scaled down the power of the lower priority transmission”).  In the above combination of Li and Pelletier, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to scale down a lower priority transmission where that lower priority was determined in part based on the MCG having a higher priority than the SCG.  The rationale for doing so would have been to ensure that the UE remains within the maximum allowed transmission power while utilizing more of that power to higher priority transmissions.

Allowable Subject Matter
s 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        November 6, 2021